FILED
                             NOT FOR PUBLICATION                            JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR R. RODRIGUEZ,                              No. 11-15520

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01769-MHP

  v.
                                                 MEMORANDUM *
CATE, Director; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Cesar R. Rodriguez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Rodriguez

failed to raise a genuine dispute of material fact as to whether defendants

consciously disregarded a risk to his health in pursuing a conservative treatment

plan for his hernia before ordering an ultrasound and authorizing hernia repair

surgery. See id. at 1058 (prison officials are deliberately indifferent only if they

know of and disregard an excessive risk of serious harm to inmate’s health).

Rodriguez’s disagreement with defendants’ medical opinion is not sufficient to

constitute deliberate indifference. See id. (in a claim involving alternative courses

of treatment, inmate must show that the chosen course was medically unacceptable

and chosen in conscious disregard of an excessive risk to the prisoner’s health).

      Rodriguez’s remaining contentions, including those regarding the alleged

impact of budget cuts on his medical care, are unpersuasive.

      Issues not raised in Rodriguez’s opening brief are deemed waived. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     11-15520